


Exhibit 10.21

 

FORM OF RESTRICTED STOCK AGREEMENT

 

This Restricted Stock Agreement (“Agreement”) entered into as of <<GRANT DATE>>
(the “Grant Date”), by and between Fluor Corporation, a Delaware corporation
(“Company”), and <<NAME>> (“Grantee” or “you”) evidences and confirms the grant
of a Restricted Stock Award by the Committee (as defined in the Plan) under the
Fluor Corporation 2014 Restricted Stock Plan for Non-Employee Directors (as
amended from time to time, the “Plan”).

 

Section 1.                                           AWARD SUBJECT TO PLAN

 

This Restricted Stock Award is made subject to all of the terms and conditions
of this Agreement and the Plan, including any terms, rules or determinations
made by the Committee, pursuant to its administrative authority under the Plan
and such further terms as are set forth in the Plan that are applicable to
awards thereunder, including without limitation provisions on adjustment of
awards, non-transferability, satisfaction of tax requirements and compliance
with other laws.  Capitalized terms used in this Agreement and not defined
herein have the meaning set forth in the Plan.

 

Section 2.                                           RESTRICTED STOCK AWARD

 

The Company hereby awards Grantee <<NUMBER>> shares of Company common stock (the
“Restricted Stock”) pursuant to the Plan, subject to the terms and conditions
set forth herein.  Subject to the provisions of Section 3 and Section 4 hereof,
upon the issuance to Grantee of Restricted Stock hereunder, Grantee shall have
all the rights of a shareholder with respect to the shares, including the right
to vote the shares and receive all dividends and other distributions paid or
made with respect thereto.

 

Section 3.                                           RESTRICTIONS ON SALE OR
OTHER TRANSFER

 

Each share of stock issued to Grantee pursuant to this Agreement shall be
subject to forfeiture to the Company and each share may not be sold or otherwise
transferred except pursuant to the following provisions:

 

(a)                                 The shares shall be held in book entry form
with the Company’s transfer agent until the restrictions set forth herein lapse
in accordance with the provisions of Section 4 or until the shares are forfeited
pursuant to paragraph (c) of this Section 3.

 

(b)                                 No such shares may be sold, transferred or
otherwise alienated or hypothecated so long as such shares are subject to the
restriction provided for in this Agreement.

 

(c)                                  All of Grantee’s Restricted Stock remaining
subject to any restriction hereunder shall be forfeited to, and be acquired at
no cost by, the Company in the event that the Committee determines that any of
the following circumstances has occurred:

 

(i)                                     Grantee has engaged in knowing and
willful misconduct in connection with his service as a member of the Board;

 

(ii)                                  Grantee, without the consent of the
Committee, at any time during his period of service as a member of the Board,
becomes a principal of, serves as a director of, or owns a material interest in,
any business that directly or through a controlled subsidiary competes with the
Company or any Subsidiary; or

 

(iii)                               Grantee does not stand for re-election to,
or voluntarily quits or resigns from, the Board for any reason, except under
circumstances that would cause such restrictions to lapse under Section 4.

 

Section 4.                                           LAPSE OF RESTRICTIONS

 

Provided you are serving as a non-employee director of the Company at the time,
the restrictions set forth in Section 3 hereof shall lapse (provided that such
shares have not previously been forfeited pursuant to the provisions of

 

1

--------------------------------------------------------------------------------


 

paragraph (c) of Section 3 hereof) with respect to the number of shares as
specified below upon the occurrence of any of the following events:

 

(a)                                 100% of the shares subject to this
Restricted Stock Award shall vest on <<VEST DATE>>;

 

(b)                                 Notwithstanding the foregoing, the
restrictions set forth in Section 3 hereof shall lapse in their entirety if the
Restricted Stock has been held by Grantee for at least six months, and:

 

(i)                                     the Grantee attains the age for
mandatory retirement of members of the Board as specified in the Bylaws of the
Company (as applied to the Grantee on the date of Grantee’s retirement from the
Board) or obtains Board approval of early retirement in accordance with
Section 5.5 of the Plan;

 

(ii)                                  the Grantee dies or becomes permanently
and totally disabled, as determined in accordance with applicable Company
personnel policies; or

 

(iii)                               upon a Change of Control.

 

Section 5.                                           TAX WITHHOLDING

 

Regardless of any action the Company takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), the Grantee acknowledges and agrees that the
ultimate liability for all Tax-Related Items legally due by the Grantee is and
remains the Grantee’s responsibility and that the Company (i) make no
representations nor undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of this grant of Restricted Stock, including
the grant and vesting of the Restricted Stock, and/or cash related to such
Restricted Stock or the subsequent sale of any shares acquired pursuant to such
Restricted Stock and receipt of any dividend payments (if any) and (ii) do not
commit to structure the terms or any aspect of this grant of Restricted Stock to
reduce or eliminate the Grantee’s liability for Tax-Related Items. The Grantee
shall pay the Company any amount of Tax-Related Items that the Company may be
required to withhold as a result of the Grantee’s participation in the Plan or
the Grantee’s receipt of Restricted Stock that cannot be satisfied by the means
described below. Further, if the Grantee is subject to tax in more than one
jurisdiction, the Grantee acknowledges that the Company may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.

 

Prior to the taxable or tax withholding event, as applicable, the Grantee shall
pay, or make adequate arrangements satisfactory to the Company (in its sole
discretion) to satisfy all Tax-Related Items to the extent withholding is
required.  In this regard, the Grantee authorizes the Company to withhold all
applicable Tax-Related Items legally payable by the Grantee by, (1) using the
tandem Restricted Unit Award proceeds to pay the taxes, (2) withholding a number
of shares equal to the Retained Share Amount (as defined below), (3) withholding
from the Grantee’s cash payments; and/or (4) withholding from proceeds of the
sale of shares from the Restricted Stock Award either through a voluntary sale
or through a sale arranged by the Company (on the Grantee’s behalf pursuant to
this authorization), to the extent permitted by the Administrator.  The
“Retained Share Amount” shall mean a number of shares equal to the quotient of
the minimum statutory tax withholding obligation of the Company triggered by the
Restricted Stock on the relevant date, divided by the fair market value of one
share on the relevant date or as otherwise provided in the Plan.  If the
obligation for Tax-Related Items is satisfied by withholding a number of shares
as described herein, the Grantee understands that he or she will be deemed to
have been issued the full number of shares subject to the settled Restricted
Stock, notwithstanding that a number of shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of the settlement of the
Restricted Stock.

 

Grantee acknowledges and understands that Grantee should consult a tax adviser
regarding Grantee’s tax obligations prior to such settlement or disposition.

 

2

--------------------------------------------------------------------------------


 

Section 6.                                           SEVERABILITY

 

In the event that one or more of the provisions of this Agreement shall be
invalidated for any reason by a court of competent jurisdiction, any provision
so invalidated shall be deemed to be separable from the other provisions hereof,
and the remaining provisions hereof shall continue to be valid and fully
enforceable.

 

Section 7.                                           DATA PROTECTION

 

THE GRANTEE HEREBY EXPLICITLY AND UNAMBIGUOUSLY CONSENTS TO THE COLLECTION, USE
AND TRANSFER, IN ELECTRONIC OR OTHER FORM, OF THE GRANTEE’S PERSONAL DATA AS
DESCRIBED IN THIS DOCUMENT BY AND AMONG, AS APPLICABLE, THE COMPANY AND ITS
SUBSIDIARIES FOR THE EXCLUSIVE PURPOSE OF IMPLEMENTING, ADMINISTERING AND
MANAGING THE GRANTEE’S PARTICIPATION IN THE PLAN. THE GRANTEE UNDERSTANDS THAT
THE COMPANY AND ITS SUBSIDIARIES HOLD CERTAIN PERSONAL INFORMATION ABOUT THE
GRANTEE, INCLUDING, BUT NOT LIMITED TO, NAME, HOME ADDRESS AND TELEPHONE NUMBER,
DATE OF BIRTH, SOCIAL SECURITY OR INSURANCE NUMBER OR OTHER IDENTIFICATION
NUMBER, SALARY, NATIONALITY, JOB TITLE, ANY SHARES OR DIRECTORSHIPS HELD IN THE
COMPANY, DETAILS OF ALL OPTIONS OR ANY OTHER ENTITLEMENT TO SHARES AWARDED,
CANCELED, PURCHASED, EXERCISED, VESTED, UNVESTED OR OUTSTANDING IN THE GRANTEE’S
FAVOR FOR THE PURPOSE OF IMPLEMENTING, MANAGING AND ADMINISTERING THE PLAN
(“DATA”).  THE GRANTEE UNDERSTANDS THAT THE DATA MAY BE TRANSFERRED TO ANY THIRD
PARTIES ASSISTING IN THE IMPLEMENTATION, ADMINISTRATION AND MANAGEMENT OF THE
PLAN, THAT THESE RECIPIENTS MAY BE LOCATED IN THE GRANTEE’S COUNTRY OR
ELSEWHERE, INCLUDING OUTSIDE THE EUROPEAN ECONOMIC AREA, AND THAT THE RECIPIENT
COUNTRY MAY HAVE DIFFERENT DATA PRIVACY LAWS AND PROTECTIONS THAN THE GRANTEE’S
COUNTRY. THE GRANTEE UNDERSTANDS THAT HE/SHE MAY REQUEST A LIST WITH THE NAMES
AND ADDRESSES OF ANY POTENTIAL RECIPIENTS OF THE DATA BY CONTACTING THE LOCAL
HUMAN RESOURCES REPRESENTATIVE. THE GRANTEE AUTHORIZES THE RECIPIENTS TO
RECEIVE, POSSESS, USE, RETAIN AND TRANSFER THE DATA, IN ELECTRONIC OR OTHER
FORM, FOR THE PURPOSES OF IMPLEMENTING, ADMINISTERING AND MANAGING THE GRANTEE’S
PARTICIPATION IN THE PLAN, INCLUDING ANY REQUISITE TRANSFER OF SUCH DATA, AS
MAY BE REQUIRED TO A BROKER OR OTHER THIRD PARTY WITH WHOM THE GRANTEE MAY ELECT
TO DEPOSIT ANY SHARES ACQUIRED UNDER THE PLAN. THE GRANTEE UNDERSTANDS THAT DATA
WILL BE HELD ONLY AS LONG AS IS NECESSARY TO IMPLEMENT, ADMINISTER AND MANAGE
PARTICIPATION IN THE PLAN. THE GRANTEE UNDERSTANDS THAT HE/SHE MAY, AT ANY TIME,
VIEW DATA, REQUEST ADDITIONAL INFORMATION ABOUT THE STORAGE AND PROCESSING OF
THE DATA, REQUIRE ANY NECESSARY AMENDMENTS TO THE DATA OR REFUSE OR WITHDRAW THE
CONSENTS HEREIN, IN ANY CASE WITHOUT COST, BY CONTACTING THE LOCAL HUMAN
RESOURCES REPRESENTATIVE IN WRITING. THE GRANTEE UNDERSTANDS THAT REFUSING OR
WITHDRAWING CONSENT MAY AFFECT THE GRANTEE’S ABILITY TO PARTICIPATE IN THE PLAN.
FOR MORE INFORMATION ON THE CONSEQUENCES OF REFUSING TO CONSENT OR WITHDRAWING
CONSENT, THE GRANTEE UNDERSTANDS THAT HE/SHE MAY CONTACT THE STOCK PLAN
ADMINISTRATOR AT THE COMPANY.

 

Section 8.                                           ACKNOWLEDGMENT AND WAIVER

 

By accepting this grant of Restricted Stock, the Grantee acknowledges and agrees
that:

 

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time unless otherwise provided in the Plan or this Agreement;

 

(b) the grant of Restricted Stock is voluntary and occasional and does not
create any contractual or other right to receive future grants of shares, or
benefits in lieu of shares, even if shares have been granted repeatedly in the
past;

 

(c) all decisions with respect to future grants, if any, will be at the sole
discretion of the Company;

 

(d) the Grantee is participating voluntarily in the Plan;

 

(e) Restricted Share grants and resulting benefits are an extraordinary item
that does not constitute compensation of any kind for services of any kind
rendered to the Company;

 

3

--------------------------------------------------------------------------------


 

(f) this grant of Restricted Stock will not be interpreted to form an employment
contract or relationship with the Company;

 

(g) the future value of the Company’s shares is unknown, may increase or
decrease from the date of grant and cannot be predicted with certainty; and

 

(h) in consideration of this grant of Restricted Stock, no claim or entitlement
to compensation or damages shall arise from termination of this grant of
Restricted Stock or diminution in value of this grant of Restricted Stock
resulting from termination of the Grantee’s directorship by the Company (for any
reason whatsoever) and the Grantee irrevocably releases the Company and the
Employer from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen,
then, by accepting the terms of this Agreement, the Grantee shall be deemed
irrevocably to have waived any entitlement to pursue such claim.

 

Section 9.                                           ADDITIONAL LANGUAGE

 

Appendix A contains additional language regarding Section 409A of the US
Internal Revenue Code.

 

Section 10.                                    NONTRANSFERABILITY

 

The Award granted hereunder may be exercised during the life of Grantee solely
by Grantee or Grantee’s duly appointed guardian or personal representative. 
Grantee acknowledges and agrees that no Award and no other right under the Plan,
contingent or otherwise, will be assignable or subject to any encumbrance,
pledge, or charge of any nature.

 

Section 11.                                    ENFORCEMENT

 

This Agreement shall be construed, administered and enforced in accordance with
the laws of the State of Delaware.

 

Section 12.                                    EXECUTION OF AWARD AGREEMENT

 

Please acknowledge your acceptance of the terms and conditions of this Agreement
by signing the original of this Agreement and returning it to Executive
Services.  If you have not signed and returned this Agreement within one month,
the Company is not obligated to provide you any benefit hereunder and may refuse
to issue shares to you under this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first herein above written.

 

 

FLUOR CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

Grantee

 

4

--------------------------------------------------------------------------------


 

APPENDIX A

 

SECTION 409A COMPLIANCE

 

It is intended that this Agreement and the Restricted Stock Award evidenced by
this Agreement comply with Section 409A of the U.S. Internal Revenue Code
(“Section 409A”) and with the exclusion from Section 409A deferred compensation
for restricted property.

 

5

--------------------------------------------------------------------------------
